In the

    United States Court of Appeals
                For the Seventh Circuit
No. 20-1530

VAUN MONROE,
                                                 Plaintiff-Appellant,

                                 v.


COLUMBIA COLLEGE CHICAGO
and BRUCE SHERIDAN,
                                              Defendants-Appellees.


        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
         No. 1:17-cv-05837 — Thomas M. Durkin, Judge.



  ARGUED SEPTEMBER 22, 2020 — DECIDED MARCH 19, 2021


   Before SYKES, Chief Judge, and FLAUM and ROVNER, Circuit
Judges.
   ROVNER, Circuit Judge. Vaun Monroe, who was denied
tenure at Columbia College of Chicago, has sued the College
on a variety of theories alleging principally that the adverse
tenure decision was tainted by race discrimination. Count IV
2                                                             No. 20-1530

of Monroe’s amended complaint asserts a claim under Title VI
of the Civil Rights Act of 1964, 42 U.S.C. § 2000d, for being
subject to discrimination in a federally-funded program or
activity. R. 50 at 22–23. In a separate order issued contempora-
neously with this opinion, we resolve Monroe’s other claims
against the College and his former department chairperson,
Bruce Sheridan. In this opinion, we address a question of first
impression in this circuit as to which state statute of limitations
applies to Title VI claims. See Allen v. Bd. of Governors of State
Colls. & Univs., 78 F.3d 586 (table), 1996 WL 102678, at *2 (7th
Cir. Mar. 6, 1996) (unpublished order) (reserving this question).
    Title VI provides that “[n]o person in the United States
shall, on the ground of race, color, or national origin, be
excluded from participation in, be denied the benefits of, or be
subjected to discrimination under any program or activity
receiving Federal financial assistance.” § 2000d. The statute
does not specify a limitations period, so we look to the limita-
tions period specified by Illinois law for the most analogous
type of claim, see generally Bd. of Regents of Univ. of State of N.Y.
v. Tomanio, 446 U.S. 478, 483–84, 100 S. Ct. 1790, 1794–95
(1980);1 and the pertinent question here is whether the correct
period is the state’s five-year catchall limitations period for
civil claims, see 735 ILCS 5/13-205, or the two-year period for

1
    Congress has specified a catchall four-year statute of limitations for
federal claims, but only for civil actions “arising under an Act of Congress
enacted after the date of the enactment of this section [on December 1,
1990].” 28 U.S.C. § 1658(a). For actions authorized by previously-enacted
statutes, including Title VI, courts continue to borrow the limitations period
from state law. See Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 382, 124
S . Ct. 1836, 1845 (2004).
No. 20-1530                                                                      3

personal injuries, see 735 ILCS 5/13-202. If the latter limitations
period governs, as the district court held, Monroe v. Columbia
Coll. Chicago, 2020 WL 1503593, at *4–5 (Mar. 30, 2020), then
there is no doubt that Monroe’s Title VI claim is untimely, as
it was filed more than two years after the discriminatory
actions he challenges in this suit took place.
    Although the district courts in this circuit are divided as to
the appropriate limitations period to reference for Title VI
claims,2 it appears that every other circuit to address the issue
has agreed that the court should reference the state limitations
period for personal injury torts. See Sewell v. Monroe City Sch.
Bd., 974 F.3d 577, 583 (5th Cir. 2020); Thomas v. Advance Hous.,
Inc., 475 F. App’x 405, 406–07 (3d Cir. 2012) (per curiam) (non-
precedential decision); Jersey Heights Neighborhood Ass’n v.

2
    Compare Monroe, 2020 WL 1503593, at *4–5; Rogers v. Allen Superior Ct.,
2017 WL 879635, at *3 (N.D. Ind. Mar. 6, 2017); Robbins v. DePaul Univ., 2014
WL 7403381, at *2 & n.2 (N.D. Ill. Dec. 29, 2014); Davis v. City of Springfield,
2012 WL 5471951, at *7–8 (C.D. Ill. Nov. 9, 2012) (applying Illinois’ and
Indiana’s two-year statutes of limitations for personal injuries), with
Edwards v. Alexander Cnty. Hous. Auth., 2021 WL 101340, at *5 (S.D. Ill. Jan.
12, 2021); Brewer v. Bd. of Trustees of Univ. of Ill., 407 F. Supp. 2d 946, 961
(C.D. Ill. 2005), j. aff’d on other grounds, 479 F.3d 908 (7th Cir. 2007); Allen v.
Bd. of Governors of State Colls. & Univs., 1993 WL 69674, at *2 (N.D. Ill. Mar.
11, 1993), reconsideration denied, 1993 WL 462856 (N.D. Ill. Nov. 9, 1993), j.
aff’d on other grounds, 78 F.3d 586 (table), 1996 WL 102678 (7th Cir. Mar. 6,
1996); Lewis v. Russe, 713 F. Supp. 1227, 1232 (N.D. Ill. 1989) (applying
Illinois’ five-year catchall limitations period for civil claims), j. summarily
aff’d, 972 F.2d 351 (table), 1991 WL 352444 (7th Cir. April 29, 1991) (unpub-
lished order). See also C.S. v. Couch, 843 F. Supp. 2d 894, 906 n.15 (N.D. Ind.
2011) (noting that “[i]n the Seventh Circuit … the statute of limitations for
Title VI claims is somewhat unclear” but finding it unnecessary to reach the
issue).
4                                                     No. 20-1530

Glendening, 174 F.3d 180, 187 (4th Cir. 1999); Rozar v. Mullis, 85
F.3d 556, 561 (11th Cir. 1996); Egerdahl v. Hibbing Cmty. Coll., 72
F.3d 615, 618 (8th Cir. 1995); Taylor v. Regents of Univ. of Cal.,
993 F.2d 710, 712 (9th Cir.1993); Baker v. Bd. of Regents of State
of Kansas, 991 F.2d 628, 630–32 (10th Cir. 1993).
    Our sister circuits have emphasized that a Title VI claim,
although aimed at the discriminatory use of federal funds, is
one that ultimately seeks to vindicate personal rights. As the
Tenth Circuit has explained:
     The goal of Title VI is to “safeguard against the use
     of federal funds in a way that encourages or permits
     discrimination.” 1964 U.S.C.C.A.N. 2391, 2510–13
     (1964); see also Regents of Univ. of California v. Bakke,
     438 U.S. 265, 98 S. Ct. 2733 (1978); Brown v. Board of
     Educ. of Topeka, 892 F.2d 851, 887 (10th Cir.1989).
     Title VI is a civil rights statute, and we believe that
     it is closely analogous to [42 U.S.C.] sections 1983
     and 1981. The language of Title VI specifically refers
     to discrimination against a “person.” This language
     is similar to that in sections 1983 and 1981, which
     language protects a “person” from deprivation of
     rights, and which provides equal rights under the
     law to all “persons.” An injury resulting from
     discrimination produces impairments and wounds
     to the rights and dignities of the individual. Burke v.
     United States, 929 F.2d 1119, 1121–22 (6th Cir.1991),
     rev'd on other grounds, 504 U.S. 229, 112 S. Ct. 1867
     (1992).
No. 20-1530                                                      5

Baker, 991 F.2d at 631. See also Jersey Heights Neighborhood Ass’n,
174 F.3d at 187; Rozar, 85 F.3d at 561.
    We agree that a Title VI claim is analogous to a state claim
for personal injuries to the extent that it seeks recompense for
an injury to one’s individual rights. As such, it should be
governed by the limitations period that a state has specified for
personal injury claims. In Illinois, that is two years. 735 ILCS
5/13-202. See Bush v. Commonwealth Edison Co., 990 F.2d 928, 933
(7th Cir. 1993) (applying same statute of limitations to claims
under section 504 of Rehabilitation Act of 1973, 29 U.S.C. § 794,
which prohibits disability discrimination in federally funded
programs).
    In resisting that conclusion, Monroe relies on this court’s
40-plus year-old decision in Beard v. Robinson, 563 F.2d 331, 338
(7th Cir. 1977), which broadly stated that “the Illinois five-year
statute of limitations applies to statutory claims brought under
the Civil Rights Acts.” But Beard specifically concerned claims
under sections 1981 and 1983 and Bivens v. Six Unknown Named
Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S. Ct. 1999
(1971), not Title VI. Moreover, after Beard was decided, the
Supreme Court held that the applicable statute of limitations
for section 1981 and section 1983 claims is the state period for
personal injury torts. See Wilson v. Garcia, 471 U.S. 261, 276–80,
105 S. Ct. 1938, 1947–49 (1985) (§ 1983); Owens v. Okure, 488
U.S. 235, 109 S. Ct. 573 (1983) (same); Goodman v. Lukens Steel
Co., 482 U.S. 656, 660-62, 107 S. Ct. 2617, 2620–21 (1987)
6                                                             No. 20-1530

(§ 1981).3 “‘Title VI is a civil rights statute [that is] closely
analogous to sections 1983 and 1981.’ Indeed, a plaintiff suing
a federally-supported program for racial discrimination may
bring a claim under any one of these three laws.” Egerdahl, 72
F.3d at 618 (quoting Baker, 991 F.2d at 631). Therefore, we see
no reason to treat Title VI claims differently for limitations
purposes. See Baker, 991 F.2d at 631 (“Our general characteriza-
tion of Title VI claims as actions for injury to personal rights
promotes a consistent and uniform framework by which
suitable statutes of limitations can be determined for civil
rights claims.”) (citation omitted); see also Egerdahl, 72 F.3d at
618 (“the federal interest in uniformity and certainty” counsels
in favor of treating Title VI claims similarly with sections 1981
and 1983 claims for limitations purposes); Rozar, 85 F.3d at 561
(same).
   The two-year period in Illinois for personal injury claims
applies, and Monroe’s Title VI claim was therefore untimely.
The district court properly entered summary judgment against
Monroe as to Count IV of the amended complaint on this basis.
                                                              AFFIRMED




3
  In the wake of Wilson, we have likewise applied the same personal injury
statute of limitations to Bivens claims. See Delgado-Brunet v. Clark, 93 F.3d
339, 342 (7th Cir. 1996).